1

2

3

4

5                                 UNITED STATES DISTRICT COURT
6                                         DISTRICT OF NEVADA
7
                                                     ***
8

9    UNITED STATES OF AMERICA ,                           Case No. 2:92-cr-00181-JCM-NA-1
10                                           Plaintiff,
             v.                                                              ORDER
11
     RAMON EDMOND,
12
                                           Defendant.
13

14

15          Presently before the court is defendant Ramon Edmond’s (“defendant”) second motion

16   for early termination of supervised release. (ECF No. 412). The United States of America (“the

17   government”) filed a “non-opposition” response to defendant’s motion. (ECF No. 414).

18          On May 13, 1993, after a jury trial, defendant was found guilty of conspiracy, armed

19   robbery, use of a firearm during and in relation to a crime of violence, and felon in possession of
20   a firearm. (ECF No. 336) (citing (ECF No. 120)). On July 14, 1995, the court sentenced

21   defendant to 295 months imprisonment. (ECF No. 382-1). Defendant began his term of

22   supervised release on July 3, 2014. (ECF No. 382). With less than six months left on his term of

23   supervision, defendant filed the instant motion for early termination of supervised release. Id.

24          Pursuant to 18 U.S.C. § 3583(e), the court may, after considering the factors set forth in

25   18 U.S.C. § 3553(a), terminate supervised release after one year “if it is satisfied that such action

26   is warranted by the conduct of the defendant released and the interest of justice.” 18 U.S.C. §
27   3583(e)(1). Those factors include, inter alia, “the nature and circumstances of the offense and

28   the history and characteristics of the defendant” and “the kinds of sentence and the sentencing
1    range established for the applicable category of offense committed by the applicable category of

2    defendant.” 18 U.S.C. §§ 3553(a)(1), (4).

3           Here, defendant indicates that he has been compliant with his conditions of supervised

4    release, is self-employed as a business owner, and maintains a stable residence with his wife.

5    (ECF No. 412). However, defendant has failed to demonstrate why early termination is in the

6    interest of justice. Indeed, compliance with the terms of supervised release is what is expected of

7    a defendant on supervised release and does not alone constitute an adequate basis for

8    termination. United States v. Smith, No. 2:09-CR-00218-KJD, 2015 WL 3797435, at *2 (D.

9    Nev. June 17, 2015).

10          Moreover, while the court acknowledges defendant’s gainful employment and positive

11   strides, the court must consider the nature and circumstances of plaintiff’s underlying offense,

12   and the “history and characteristics of the defendant.” 18 U.S.C. §§ 3553(a)(1). In reviewing

13   defendant’s history, the court notes that in August of 2016, probation filed a form 12C petition

14   for warrant for offender under supervision. (ECF No. 382). Probation stated that defendant

15   committed three violations: (1) shall not commit crime; (2) be truthful; and (3) shall not associate

16   with criminals. Id.

17          The petition alleges that on July 31, 2016, defendant committed the offense of battery

18   with a deadly weapon, in violation of NRS 200.481 (a class B felony). Id. Defendant allegedly

19   intentionally struck another vehicle at least six times with his vehicle while chasing the fleeing

20   vehicle through North Las Vegas. Id.

21          On January 9, 2017, in a hearing regarding revocation of supervised release, defendant’s

22   counsel stated that the state charges against defendant had been dropped. (ECF No. 399). As the

23   government did not object to dismissal of the petition, the court dismissed the petition without

24   prejudice and continued defendant on his existing supervised release with all previous conditions

25   in place. Id.

26          The court considered defendant’s underlying offense and the subsequent petition for

27   revocation when it denied defendant’s previous motion for early termination. (ECF No. 410). It

28   will do so again here. Indeed, defendant’s motion does not detail the underlying conduct,


                                                      2
1    discussed above, which demonstrates that early termination of supervision is not appropriate.

2    Defendant’s motion is denied.

3           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that defendant’s motion for

4    early termination of supervised release (ECF No. 412) be, and the same hereby is, DENIED.

5           DATED THIS 16th day of April 2019.

6

7
                                                         JAMES C. MAHAN
8                                                        UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
